UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7477



ALRICK LEWIS ROBERTS,

                                                  Plaintiff - Appellant,

             versus


IVER STRIDIRON; HORACE       MAGRAS;   RUSSELL   L.
BORAAS; S.K. YOUNG,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-237-7)


Submitted:    December 11, 2003           Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alrick Lewis Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alrick   Lewis   Roberts    appeals   the   district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Roberts v. Stridiron, No. CA-03-237-7 (W.D. Va.

Aug. 6, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                     2